 IIn the Matter of PLATTEVALLEYTELEPHONE CORPORATIONand,LOCALUNIONB-843, INTERNATIONAL BROTHERHOOD OF'ELECTRICALPORK-ERS, AFFILIATED WITH THE AMERICANFEDERATION OF LABORCase No. C-9247:Decided September 30, 19/Jurisdiction: 'telephone industry1,Unfair Labor Practices.In General:employees who had- no absolute authority to hire or dischargebut who were in large part responsible for the advancement of the otheremployees,foundto represent management.Interference, Restraint, and Coercion:interrogating employees as to their unionmembership; inducing employees to withdraw from union by announcingnew schedule of wages and automatic raises ; threatening employees withreprisals if they joined unionDiscrimination:discharge of most active union employeeRemedial Orders:reinstatement and back pay awardedMr. Robert S. Fousek,for the Board.Mothersead and Wright,byMr. Floyd E. Wright,of Scottsbluff,Nebr., 'for the respondent.Mr. Mozart G. Ratner,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a second amended charge duly filed on April 27, 1942, byLocal Union B-843, International Brotherhood of Electrical Work-ers, affiliated with the American Federation of Labor, herein calledtheUnion, ,the National Labor Relations Board, herein called theBoard, by the Regional Director for the Seventeenth Region (KansasCity,Missouri), issued its complaint dated May 12, 1942, againstPlatte Valley Telephone Corporation, herein called the respondent,alleging that the respondent had engaged in and was 'engaging inunfair,labor practices affecting commerce, within 'the meaning ofSection 8 (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint, together with notice of hearing thereon, were dulyserved upon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged that:(1) on or about June 15, 1941, the respondent terminated the employ-44 N L R. B., No. 117.632 PLATTE VALLEYTELEPHONE CORPORATION633ment of Mrs. William Leach (nee Margaret Bell) because of hermembership in and activities on behalf of, the Union and at all timesthereafter has failed and refused to reinstate her; (2) the respondentby various enumerated acts beginning on or about June 7, 1941, hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act. Prior to May28, 1942, the respondent filed its answer wherein it admitted certainallegations of the complaint but denied that it had engaged in anyunfair labor practices.,Pursuant to notice, a hearing was held on May' 28, 1942, at Gering,Nebraska,' before, Thomas, S. Wilson, the Trial Examiner duly desig=nated by the Chief Trial Examiner.The Board and the respondentwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made rulingson numerous motions and on ,objections to the admission of evidence.On June 1, 1942, the respondent filed a brief with the Trial Examiner,The Board has reviewed the rulings 'of the Trial Examiner and findsthat no prejudicial errors were, committed.The rulings are hereby111affirmed..The Trial Examiner thereafter filed his"Intermediate Report, datedJuly 2, 1942, copies of which were duly served upon the parties.Hefound that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section8 (1) and (3) and Section 2 (6) and (7) of the Act, and recom-,mended that it cease and desist therefrom and take certain affirmative'action deemed necesary to effectuate the policies of the Act.OnJuly 24, 1942, the respondent filed exceptions to' the IntermediateReport and a brief in support of such exceptions.The parties didnot request oral argument before the Board.0The Board has considered the respondent's exceptions to.the Inter-mediate Report and the brief in support thereof and,,insofar as-theexceptions are inconsistent with the findings, conclusions, and orderset forth below, finds them to be without merit.,Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTPlatte Valley Telephone Corporation is a wholly owned subsidiaryof the Investors' Telephone Company located in Chicago, Illinois:IThe notice of hearing specified that it would be held in the Scottsbluff County Courthouse,Scottsbluff,NebraskaThe Scottsbluff County Courthouse is located in Gering, NebraskaThe respondent waived this misdescription at the hearingU1 634DECISIONS" 0F;NATIONALLABOR RELATIONS' BOARDThe responden't has:been since June 6, 1927, a Delaware corporationhaving its general offices in ' Scottsbluff, Nebraska, and has-beenlicensed to do business in. Nebraska` and Wyoming since July 1, 1927.Platte Valley; and territory' adjacent thereto from Guernsey,Wyo=ming, to Orgallala, Nebraska, and 'Chappell; Nebraska. It maintains5,558 stations -and- 13 local exchanges of which 3 exchanges and-708stations' are -located in the State ofWyoming, the remainder beinglocated in the State of Nebraska.During the year 1940, the re-spondent purchased $46,796!01. worth of materials and supplies ofwhich 90, percent; originated' in States other than the State ofNebraska.During the same year it earned a 'gross revenue in theamount of $260,130.83 of which 28- percent originated at points with-out the State of Nebraska.The respondent has-contracts with the Northi esterii Bell TelephoneCompany, and,transmits' telegraph, =cablegram, and radiogram-; mes-sages for the-Postal Telegraph Company. It leases wires -for the pur-pose:of-transmitting sound for commercial radio broadcasts and fortransmitting news by teletypewriter.The dollar volume 'of the busi 'ness with Northwestern Bell Telephone Company and in' commercialradio broadcasting amounted $55,920.28 in 1940.The respondent'soperations are synchronized to maintain a continuous flow 'of com-munications from and through the States of the United States andare. essentially connected with-and are dependent upon,purchases, sales,shipments, services, facilities, and operations 'outside the. State ofNebraska.- , The above-described operations of the Company are apart of, a national unified -system, of distribution of, intelligence byelectricity and- occur iii the course of and affect commerce among theseveral States..'.1--7,II.,,T HE;ORGANIZATION,INVOLVEDvLocal Union B-843, International Brotherhood of Electrical Work-ers, is alabor. organization affiliated with the American Federation ofLabor, admitting, to membership employees of the respondent.III.THE UNFAIRLABOR PRACTICES-A. Interference,.restraint, and coercionThe respondent maintains one of its principal telephone exchangesin Scottsbluff where some 30 telephone operators are employed.OttoFuerst,.the respondent's vice president and general manager, makesRuth M. Stevens occupiesthe position of traffic superintendent for the respondent. -As-traffic,superintendent, 'Stevens is responsible' for all traffic and telephone ..PLATTE :VALLEY-TELEPHON'E'CORPORATION__'---635service over the district, including the hiring, discharging, and super-vising of-all telephone operators.Ada E. Cox is,the chief'operatorunder Stevens in charge of the training and 'supervising of the tele-phone operators at - Scottsbluff. ' Although Cox does not have - theauthority to hire or discharge without the approval of Stevens, sheis inlarge part responsible for the advancement of the operators.Fuerst, Stevens, and Cox clearly represent the'management.Sometime in May 1941, Margaret Leach, who occupied a minorsupervisory, position 2 as night chief operator, and two or three otheroperators at Scottsbluff, became alarmed over certain recent events in,the office.They decided that the employees of the respondent needed.the protection of a union.They went to Alfred Keller, president ofPlatte Valley Central Labor Council, for assistance in forming aunion affiliated with the American Federation of Labor.With Kel-ler's aid, a meeting attended by 8 or 9 operators, including Leach, washeld forthis purpose about the iiniddle of .May.On, Fr-iday,..June 6;1941, between 20 and 22 operators recruited by Leach and others at-tended a second organizational meeting.Most of the girls who at-tended the meeting .signed authorization cards that evening.Byabout-June 10, 22,or 23 girls had joined the Union. ,I,Although Leach and others, had, done considerableorganizationalwork for the Union, the respondent had no knowledge of the presenceof the Union until,the afternoon of Saturday, June 7. Sometimethat afternoon, Robert K. Garrity,an organizerfor the A. F. of L.;called upon Fuerst, told him that a majority of the operators' hadjoined the Union, and requested that the respondent recognize;-theUnion.Fuerst replied that he had no, authority to do so but promisedto consult his superiors in Chicago 3About 4 o'clock that same afternoon, Minor the respondent'scashier, informed Chief Operator Cox that she had heard that therehad been a big union meeting and wanted to know what Cox knewof it.Cox had no information but ;immediately inquiredof. one of.the operators who told Cox that the operators were fullyorganizedand also about the meeting of the previous evening.Cox thereaftertelephoned this information to Traffic, Superintendent Stevens.'Although Saturday,was aholiday for -Stevens, she arrived at theoffice about 6 p. in.We find, in accordance with .the,-testimony ofLeach, whom we credit as did 'the Trial Examiner, that, Stevensappeared in the operators' room, went directly to the desk at which2 As night shift operator Leach was subject to Cox's authority when both were on dutyat the same time..-8The findingsin this paragraph are based on the'testimony of Fuerst.He further testi-fied that he then consulted,his superiors in Chicago and 1 week later informed Garrity thatthe respondent would consent to the holding of an, election and if the Union received amajority the respondent would recognize and bargain collectively with the Union4The findings in this paragraph are based on Cox's testimony. 636DECISIONS"OF.'NATIONA>1':LABOR.,RELATIONS BOARDLeach was seated, and said, "I want a list of the girls who attendedthemeeting last night."Leach replied that, she did not have togive her that information.Stevens replied, "Oh, I know, I' haveseen your gentleman."When Leach .failed to answer, Stevens statedthat Leach was the "instigator" of the union mo"vement.° It is un-denied that Stevens then picked up a pad and pencil, walked -to theswitchboard and inquired of each operator at the board if she hadattended the union meeting, recording each answer as it was given.It is also undenied that, after completing these inquiries, Stevenstelephoned the home of two of the other operators, made the same -inquiry of them and recorded their answers.She then left the room.About three-quarters of an hour later, Stevens returned to theoperating room, called as many operators in groups from the boardas could be spared, and took them into the rest room where shetalked to them.'During these talks Stevens stated that she had noauthority to tell them what to-do about the Union, that it made nodifference to the respondent whether the operators joined aunion ornot, that it was all right with the Company if the employees hadthe power to organize,,,and that -whatever, tile. operators did she wouldbe for them 100 percent.. Stevens continued further by saying thatthe girls 'were all rather young and did not know what they were-doing and that she was merely counseling them.She,turned to Leachand asked, "Do you know what you are doing?"After speaking inthis fashion to several groups, Stevens left the building.'An hour or so after Stevens had departed,'she called Leach by tele-phone and- said, "Starting Monday morning I want you to work8: 00 to 12: 00 and 1: 00 to 5:'00."- As this order meant that. Leachwould be working on the day shift under Cox, it also meant that shehad -been demoted from her position'as night chief 'operator.Herwages were not reduced.We shall consider in detail in subsection B,hereinafter, the, incident which brought about the demotion of Leach.Several operators testified; and 'despite' Stevens' denial," We findthat-during theensuingfew days;=both Stevens and Cox.,interrogated5Although Stevens admitted inquiring of some of the girls as to whether they had attendedthe union meeting, *she denied that she -had accused Leach of being the"instigator "Operator Drake's testimony corroborated that of LeachWe ci edit the testimony of Leachand Drake,as did the Trial Examiner°° Stevens denied talking to the operators in groupsHowever,as this denial was con-tradicted by the testimony of several of the operators and is inconsistent with other conductof Stevens,we cannot credit Stevens'denial7Stevens testified that she said only that whatever the operators (lid she would bc, forthem 100 percentThe findings contained in this paragraph aie based on testimony ofLeach and'Drake which we credit.9 The Trial Examiner,who heard and observed Stevens on the witness stand did notcredit her testimonyWe agree with his evaluation of Stevens as a witnessHer anti-union activities were described in detail by several Board witnessesStevens herself ad-mitted interrogating the operators on June 7.Moreover some of her testimony is dis-credited by the testimony of Cox and Fuerst,witnesses called by and on behalf of therespondentSee footnotes 18 and 22,and related text PLATTE VALLEYTELEPHONE'CORPORATION' '637the various-operators as to *their attendahce at the June 6 meeting andas to their membership in the- Union: On. one of these, occasions,Stevens inquired of Operator Cowan if she had joined the Union andif she had paid anything.After receiving affirmative answers toboth questions, Stevens remarked that "it was too bad that [Cowan]had been influenced, into joining the Union."A day or. so after thisconversation, Cox inquired of Cowan if she wanted to withdrawfrom the Union. In answer to Cowan's query as to what the othergirls were doing, Cox stated that two or three of them had withdrawn.9About June 10, the operators delegated Leach to tell Cox that theywere-not trying to injure her in any way by forming the Union.After delivering this message to Cox at Cox's home, Leach stated thatshe thought that she had gotten' more of a "black eye" out of her unionactivities than any of the other girls.Cox agreed.Leach also stated,"I believe Mrs. Stevens thinks that I am entirely to blame 'for it,"Cos answered, "Well, aren't you?"Leach remarked that she thoughtthat Stevens was largely responsible for the operators' working condi-tions.Cox suggested that the operators should have a-meeting withFuerst and that he would probably give them the things they wantedwithout the necessity of a union.Leach stated that she believed thata union was necessary in order to secure a binding contract.Towardthe conclusion of the conversation, Cox warned,"You know, of course,they are going to try and break it up, don't you? . . . They will at-tempt to find things on the girls so'they will have a reason to dis-charge them."Leach replied, "Yes,.I suppose they will."ao '.On the basis of Leach's testimony we find that 2 clays later, on June12, Stevens approached Leach in the rest room and asked Leach totell her what mistakes she had made and what she could do to improvethe relation between herself and the employees:Stevens also saidthat this inquiry had no connection- with the Union whatever.Thatsame evening. Cox called Leach by telephone and 'asked, "Did youand Mrs. Stevens reach an agreement?"Leach replied that therehad been no mention whatsoever of all agreement and that the opera-tors'were still going on..with the Union.This was the last day onwhich Leach worked for the respondent. She had the next\ 4 day'soff and on June 17, when she returned to work, Fuerst informed herthat she was discharged." -On June 13, the Union had its thirdmeeting at which only four operators appeared.Operator' Morrell,one of the respondent's witnesses,'testified on cross-examination thatthe girls were "scared," and "we didn't know. what was going to hap-pen and most of us were working because we had to, and we wantedoKoller testified that the Union had received only one letter of resignation10 These findings are based upon the testimony of Leach whom the Trial, Examiner cred-ited.The Trial Examinerevaluated Cox as an evasive witness at this point and we. agree.-11Seeinfra,subsection B. 638,DECISIONS OF. NATIONAL.', LABOR RELATIONS BOARDto know if, we were going to lose our jobs;" and that because of. theirfear they did not attend later. union meetings.It is not denied that sometime near the middle of June, Cox told}Operator Brown that.she had heard that the operators were goingto receive a wage increase- and then added that if the operators con-tinued with.the Union their wage increase would be dropped andthat they, would have to "fight for what they got."On July 1, 1941,. the 'respondent announced it new schedule ofwages and a schedule of automatic raises.These schedules resultedin increased; wages for the operators.Although, these schedules hadbeen under discussion apparently'for some time prior to the Unions-organizational effort and were dictated in part by the provisions'ofthe Fair Labor Standards Act, it is clear from the reference' whichCox made to them that the respondent employed the wage increasesin anattempt to induce the employees to abandon membership inthe Union.12Fuerst testified that about 6 months prior to June 7 'he hadinstructed his supervisors to be neutral in regard to union activityamong the employees.Both Cox and Stevens, the supervisors at theScottsbluff station, testified that they had received no, instructionsin regard,to;.union activity of employee,We find, as did the TrialExaminer,' that no instructions were given to any supervisors in-volved in this proceeding.In its brief, the respondent argued: (1) that the actions of Stevensand Cox in interrogating the employees regarding, their union meni-bership and in discouraging that membership were rectified whenStevens informed the operators that it made no difference to therespondent or to herself whether they joined the Union' or not; (2)that there was "absolutely no evidence" that the operators wereintimidated or coerced; and (3) that statements of Stevens and Cogwere not authorized by the respondent.These contentions are notborne.,out by. -the record.Stevens, and ;Cox were recognizedofficialsof the respondent.Their open hostility toward the Union, and theirwarning of the consequences of continued union membership 13 fol-lowed by the subsequent discriminatory discharge of Leach, consti-tuted. a flagrant encroachment upon the freedom guaranteed to em-ployees under the Act.Although Stevens at one point indicated thatthe employees were free to join the Union, her conduct'both beforeand after this statement completely nullified its effect.14I CfM. H Ritzwoller v. N 'L R B,114'F.(2d) 432(C C. A. 7)1940,N L R B v.Dix;e Motor Coach,128 F(2d) 201(C. C A 5) 1942.13We note in passing.that the statements and conduct, of Cox and Stevens, coupled withthe discharge of,Lcach,resulted in the coniplete breakddwn of the Union- as' evidenced bythe lack of attendance at union meetings after Leach's dismissal`14Leach's testimony that the'girlsdid not believe Stevens'isolated expressions ofneutrality is corroborated by the testimony of Operator Brown,referred to above' 'PLAT--VALLEY , TELEPHONE CORPORATTON::.:,x'639We find that by the above-described activities and statements: of itssupervisory employees the respondent has interfered with,: restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.B. The discharge of Margaret LeachAbout August 1937, the respondent employed Margaret Leach (neeBell)15 as a student operator at 23 cents per hour.She had `had noprevious telephone experience.After about 11/.2 years', training,Steveiis'p'ronioted' Leach, then a ed °19, to the positioh of night -chiefoperator at 32 cents per hour:As night chief operator, Leach super-vised'the operators on the evening shift but did not-have the `author=ity to'hire or`discharge.By'May 1941, Leach was earning 40'centsper hour:On Thursday, June 5, the day prior to the second union meeting,Attorney Elliott of Scottsbhiff placed a long-distance `call 'to a Mrs.Selby 16 and specifically requested' Operator Brown that 'the locationof the place to which the call was being made should be kept strictlyconfidential.'After completing the connection, Brown called Leachand told her of Elliott's request but did not note the request upon thetoll card for the call.-A few hours later an individual called who,toldmother was dying, and that he understood that someone had just putthrough a call to Mrs. Selby.This individual, later revealed as Mrs.Selby's husband, requested that under these circumstances Leach givehim Mrs. Selby's address as revealed by the preceding telephone call.Leach did so and immediately offered to place the call.Selby refusedthe offer and said he would call back in a few minutes to place it. InfactMrs. Selby's husband was using this story as a ruse to obtainMrs. Selby's address.Almost as soon as Leach had divulged thisinformation, she realized that Elliott had requested that'it should bekept confidential.Upon discovering that she had been tricked intodivulging this information in violation of the company rules as wellas Elliott's request, Leach immediately telephoned Cox, told her ofthe mistake, and was advised by Cox' to report the matter to Stevens.Leach was unable to locate Stevens.About an hour later, Elliott telephoned and told Leach that the in-formatibn which he had requested to be' kept confidential. had beendisclosed, that he was quite angry, and that the disclosure had "put himon the sprat." Leach apologized" and explained how the error.had beenmade. -ERiott then requested that Leach explain the, matter to Mrs.Selby's brother, which she. proceeded to do.At the conclusion' of the'She became Mrs William R Leach in,August'1941.16Elliott,represented Mrs Selby in adivorce proceeding 640DECISIONS- OF. NATIONAL LABOR' RELATIONS, BOARDexplanation both Elliott and the brother appeared to be satisfied, agree-,lng that, no particular harm had been done.Then Leach informed `Coxby telephone of her conversation with Elliott and the brother., _ Coxconcluded the conversation by saying, "Don't be too worried about it.I think it is a mistake that probably anyone could make under thecircumstances." 17By early Friday morning both Fuerst and Stevenswere told the facts of the Elliott telephone,call.Following her regular period off duty on Friday, Leach returnedto work 'as night chief operator on Saturday evening, Jude 7:Thiswas the day'on which the responent first learned of the Union's.organ-izational activity.As found heretofore, Stevens returned to the officeabout 6:00 p. in., inquired of each operator if she had attended theunion meeting, and accused Leach of instigating the union movement.About an hour after Stevens had left the building she telephoned toLeach' to tell her that she was to work the day. shift beginning onMonday, June 9.On Monday, Leach asked Stevens in the rest, roomwhy she had been demoted. Stevens replied, "I understand you gaveout "some-information you shouldn't haye."Leach said, "Certainly,that occurred in the middle of last, week and this is Monday." Stevensanswered, "Well, I just heard about it Saturday night." ?$Also, about Monday evening,19 although no complaint had; been madet o the respondent about the Elliott telephone call, Fuerst telephonedElliott and asked him about the incident.In answer to Elliott's in-quiry as to how Fuerst had discovered the matter, Fuerst said,,"I, havevarious and devious ways of finding,out this information." 20 Fuerstthen told Elliott that he was very sorry that the incident had occurred,that he was calling to secui;e the facts in.the matter and would beguided by Elliott's desires in regard to the disciplining, of Leach.Healso informed Elliott that Leach had been demoted.Elliott answered,"Well, the harm has been clone, and . . . the girl made a mistake,and ..: maybe you just better, skip it."Elliott explained that hehad been provoked but after thinking. it over had "cooled off" anddid not want to, make any complaint about,the matter.Fuerst,ex-plained that divulging such information was against the rules and'then stated, "We will just work her out in some other department."As we have heretofore found, on June 10 Leach spoke to Cox andwas advised by her to drop the T7nion.When Leach refused to doso, Cox warned her that the respondent would attempt to "find thingson the girls so that'they will have,a reason to discharge them." Leachcontinued to work on the day shift,to'and including Thursday, June"Cox testified that she was unable to recall making this statement.We credit, as didthe Trial Examiner, the testimony of Lech18However, it is clear that Stevens was told of the call on Friday morning _ See footnote.20infraThis is another indication.of Stevens'unreliability,10Neither Elliott nor Fuerst was able to give the exact date-of this occurrence.20Actually the report was made by Cox to Stevenson June 0 who relayed it to Fueist. PLATTE VALLEY TELEPHONE CORPORATION -64112.As heretofore indicated,on, Thursday,in conversation with Cox,Leach reaffirmed her determination to continue with the Union.Dueto the work schedule,Leach did not have to.report for duty, afterJune 12 until June 17.1On Friday,June 13, Howard F. Outson,representing the Union,went to Fuerst's office and introduced himself as the Union's businessagent.'At this time Fuerst informed Outson that he would have todischarge Leach fordivulginginformation in orderto prevent thefiling of a lawsuit against the respondent.21WhenLeach returned towork onJune 17 Fuerst informed her that he had to discharge herbecause she had given out information about the Elliott telephone call.The following day Leach returned to the office and received her sepa-ration slip for the Nebraska Unemployment Compensation Divisionwhich-was signed by Fuerst and read in part as follows:Employee was discharged on account of divulging informationon long distance call passing through switchboard.We recommend that this employee be given all possible assistanceand encouragement. for employment as she has always otherwiseproven a good employee.Between June 13 and 1G the Union held a third meeting, but onlyfour operators attended.Arrangements were made for another unionmeeting during the following week, but no operators appeared at-The'respondent's-answer pleaded affirmatively that:[Leach] was discharged because of repeated violations of the rulesof the company, insubordination on many and divers occasionsand general inefficiency and neglect of duty and was only dis-charged after being repeatedly admonished as to her course ofconduct..-Stevens testified,and we find,that it was she who actually deter-mined to discharge Leach, 'and that Fuerst merely carried out herdesires in the matter.Fuerst testified that the respondent dischargedLeach because she divulged information and because of "this only."Stevens,however, insisted that the Elliott incident was merely theculmination of a long line of repeated violations by Leach whichnecessitated her discharge.The record is silent as to any alleged"repeated,"violations of the rules,as to"insubordination on manyand divers occasions,"and as to"neglect ofduty"and "repeated"21Elliott testified that after Fuerst had called him,Elliott cent either Mrs Selby or tierbrother up to see FueistFuerst testifiedthat MrsSelby's brotlrar came to see him several,days after Leach'sdischargeFlow-ever,the respondent admits that at no time was anythreat made by Elliott,Mrs Selby,orMrs Selby s brother to commence legal proceedingsagainst the respondent.487498-42-vol. 4 4--41 642DECISIONS OF, NATIONAL LABOR RELATIONS BOARDadmonitions.22We find that Stevens' attempt to bolster her positionin discharging Leach by magnifying somewhat insignificant priorincidents indicates an attempt to hide her true motive in dischargingLeach.In view of the whole record, including the -promotion ofLeach to the position of night chief operator, her increase in wagesfrom 23 to 40 cents per hour, Stevens' numerous expressions of satis-faction, and the notice to the Nebraska Unemployment CompensationDivision, we find that Leach was a competent employee and was soconsidered by the respondent.Both Fuerst and Stevens testified that Leach's union activities hadnothing to do with their decision. In its brief the respondent alsomakes the point that Fuerst did not know which employees wereactive in the Union.However, Stevens, who made it a part of herbusiness to determine who were active members in the Union andwho knew Leach was the "instigator" of the lnovenlent, made thedecision to discharge Leach. It is clear from the fact that Fuerstmentioned the discharge of Leach to Outson, the business agent ofthe Union, that Fuerst himself had definite knowledge that Leachwas active in the Union, and we so find.The issue presented by the,above-found facts is whether Leach, wasdischarged for violating company rules in divulging informationregarding the Elliott call, or whether she was in fact dischargedbecause of her union activity.Company rules 23 prohibit any employee from divulging any in-formation learned in the, course of duty.The respondent also had arule that the operators were to expedite death messages as much aspossible.With respect to the call Leach testified that an hour ortwo after Elliott had called, "some gentleman called in and he soundedvery excited and he was panting and sounded very disturbed, and hesaid, `I have just gotten word that my wife's . . . that a woman'smotlier is dying and I have to get word to her right away, and Iknow there was a call placed to her this evening. I wonder.if youwould be so kind as to tell me where you reached her?'And I said,a2The only evidence to supr)ort the allegations of the answer was an incident thatoccurred3months or moie prior to June 1941Leach, through a misunderstanding and withoutdistinct orders, had transferred calls to ceitam loeil-doctor, to a secretai it service estab-lished for that purpo'eL'ach testified that Steffens told her that both the respondentand Leach were eyua'ly to blame, the respondent for not having issued iratiuctions andLe ich for not making an inquii y prior to tiinsferi ing the callsStevens testified that on this_o cis_onshe threatened to dischaigo LeachIn iiew of the general unreliability of Stevens'testimony and ;n view of the uncontradic_ted endence that on many occasions Stevensexpres-ed to Leach her satisfaction with Leach's work and on one occasion had recommended ^*It is clear from Fuerst'stestimony that this incident played no part in the dischaige of LeachCox'sadlhtion, Cox's memory was o poor on, the (let ils involved in her testimony that littlep.o'-a'ive sigmhcarce can be attached thereto_23l'ec eral and state statutes tie to the same effect PLATTE VALLEY TELEPHONE CORPORATION643`Surely., ",Leach then looked up Elliott's call, told Mr. Selby whereMrs. Selby could be reached, and then said, "I will take the callnow.?"And he said, "No, I will call back in a few minutes."Wetherefore find that Leach was faced with a decision requiring her tobreak one or the other of the respondent's rules.Although Fuerst testified that such a breach of the rules, warrantedimmediate discharge, the respondent failed to take any action' to,punish Leach for a period of 48 hours after it had been fully advisedabout the incident. In fact the only mention of the incident toLeach was Cox's immediate reaction that the error was a mistakeanyone could have made.However, within a few hours 'after therespondent had determined that Leach was the "instigator" of themove toward unionization, a step of which the respondent disap-proved, as indicated by the prompt reaction of both Stevens and-Cox,.'Leach was demoted from her supervisory position.This demotionostensibly was caused by Leach's breach of the rules.For a weekthereafter this demotion appeared to be the sole punishment to bemeted out.Fuerst testified, in explanation of the lapse of timebetween Leach's demotion and her discharge, "We weren't hasty iixtaking, action until we could get enough information to satisfy our-selves that this incident had really occurred"; and, again "I feltwhile we were trying,to get some information on-this she shouldn'tbe supervisor in there any longer.We didn't want to discharge heruntilwe got further information on her."However, the circum-stances are not such as to lend credence to the above statements.Leach had admitted her error ii unediately, and Stevens and Fuerstwere, unquestionably, immediately aware of the nature of the offense.Indeed, apart from the call to Elliott, Fuerst made no investigation.prior to June 17 when Leach was discharged. Fuerst's conversationwith Elliott supplied no reason for further punishment of Leach,for Elliott stated that he did not want to lodge 'a complaint and atno time did he threaten to sue the respondent.Operator Brown wasnever questioned,-nor did Fuerst ever talk to Leach about the incident.We find that the respondent determined' to discharge Leach onlyafter Cox's warning on June 10 that Leach should give up the Unionon pain of discharge, after Stevens' inquiries as to whether Leachwas ready to give up the Union, and after Leach remained steadfastin her support of the Union following a week of the, respondent'scoercive tactics, and then not until receiving a call from the Union'sbusiness agent.The circumstances establish; and we find, that whileperhaps the respondent actually did demote Leach because 'of hererror in judgment,' it discharged her 10 days later as an integrad'The complaint does not allegethatthe demotion was discriminatory 1344DECISIONS OF NATIONAL, LABORe RELATIONS BOARDpart of its plan,to discourage membership in the Union and in orderto deprive the Union of its most steadfast member as well as itsleader:,.We,find that the respondent made use of the incident in aneffort'to conceal the real reason for the discharge of Leach.We find that the respondent has discriminated in regard to thehire and tenure of employment of Margaret Leach, thereby discour-uging; membership in the. Union and has thereby interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the'respondent set forth in Section III, above,occurring in connection with the operations of the respondent de-scribed' in Section I, above, have a close,' intimate, and substantialrelation to trade, traffic,'and commerce among-the several States-andtend to lead to labor disputes burdening and 'obstructing commercerand the'fre:e 'flow of commerce. 'V.THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist 'therefrom and takecertain affirmative action.'which we find necessary to effectuate thepolicies of the Act. .We have found that the respondent discharged Margaret Leachr^nd thereafter refused to' reinstate her for the reason that she joinedand assisted a labor organization and engaged in concerted activitiesfor; the purpose of collective bargaining an'd other mutual aid andprotection..We shall therefore order the respondent to offer her im-mediate and full reinstatement to her former or substantially equiv-alent position as day operator in the respondent's Scottsbluff Exchange.We shall further order the respondent to make her whole for any lossof pay she has suffered by reason of her discharge, by payment to herof a sum. of money equal to that amount which she would normally'have earned as wages from the date of her discharge to the date ofher offer of reinstatement, less her net earnings 25 during said period.21By"net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurred by an employee in connection with obtaining work and-working else--where than for the respondent,which would not have beenincurred but for his unlawfuldischargeand theconsequent necessityof his seeking employmentelsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and SawmillWorkers Union,Local 2590,8 N L R B 440Monies received forworkperformed uponFederal, State, county,municipal,or other work-relief projects shallbe considered as earningsSeeRepublic Steel Corporation vNational Labor RelationsBoard,311 U S. 7.f PLATTE VALLEY TELEPHONE CORPORATION645record in the case, the Board makes the following :IIr1CONCLIISIONS OF LAW,1.LocalUnion B-843, International Brotherhood of ElectricalWorkers, affiliated with the American Federation of Labor, is a labororganization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Margaret Leach, thereby discouraging membership in Local.Union B-843, International Brotherhood of Electrical Worker's, affili-ated with the American Federation of Labor, the respondent hasengaged in and is engaging in unfair labor practices, within the mean-ing of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inIespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.'4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respond-ent, Platte Valley Telephone Corporation, Scottsbluff, Nebraska, andits officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in Local Union B-843, InternationalBrotherhood of'Electrical Workers, affiliated with the American Fed-eration of Labor, or any other labor organization of its employees, bydiscriminating in regard to the hire or tenure of employment of itsemployees or any term or condition of their employment;'(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,Join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, or to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or pro-tection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Margaret Leach immediate and full reinstatement toher former or substantially equivalent position, without prejudice toher seniority and other rights and privileges ; (646DECISIONSOF NATIONALLABOR RELATIONS BOARD(b),Make whole Margaret Leach for any less of earnings she mayhave suffered by reason of the respondent's discrimination against her,by payment to her of 'a sum of money,equal to the amount she wouldnormally have earned as wages from the date of her discharge to theslate of,the offer of reinstatement,less her net earnings during saidperiod;(c)Post immediately in conspicuous places in its office at Scotts-bluff,Nebraska,and maintain for a period of at least sixty(60) con-secutive days from the date of posting,notices to its employees stating :.(1) that the respondent will not engage in the conduct from whichat is ordered to cease and desist in paragraphs 1 (a) and(b) of thisOrder;(2) that the respondent will take the affirmative action setforth in paragraphs 2 (a) and (b) of this Order; and (3)' that therespondent's employees are free to become or remain members of LocalUnion B-843, International Brotherhood of Electrical Workers, affili-ated with the American Federation of Labor, and that the respondentwill not discriminate against any employee because of membership inor activity on behalf of that organization;(d)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10)days from the date of this Order, what stepsthe respondent has taken to comply herewith.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Order.